United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Malvern, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq. for the appellant
Office of Solicitor, for the Director

Docket No. 13-2129
Issued: June 6, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 17, 2013 appellant, through her attorney, filed a timely appeal from a
June 26, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP), which
granted appellant a schedule award. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
case.
ISSUE
The issue is whether appellant has more than 15 percent permanent impairment of the left
lower extremity for which she received a schedule award.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
This case has previously been before the Board. In a November 25, 2008 decision, the
Board affirmed OWCP decisions dated September 26, 2006 and March 2, 2007 decisions
terminating appellant’s compensation benefits. The Board found that OWCP met its burden of
proof to terminate her benefits effective March 18, 2007.2 The facts of the case are set forth in
the Board’s prior decision and are incorporated herein by reference.3
On April 9, 2009 appellant claimed a schedule award. In an April 16, 2009 letter, OWCP
requested that she submit a report from her treating physician evaluating the permanent
impairment of her legs under the sixth edition of the American Medical Association, Guides to
the Evaluation of Permanent Impairment4 (A.M.A., Guides). No additional evidence was
submitted. In a May 18, 2009 decision, OWCP denied appellant’s schedule award claim.
Appellant requested an oral hearing which was held on September 8, 2009. She
submitted a February 17, 2009 report from Dr. Arthur Becan, a Board-certified orthopedist, who
provided an impairment rating under the fifth edition of the A.M.A., Guides. Dr. Becan found
that appellant had 19 percent permanent impairment of the left arm and 51 percent left leg
impairment due to sensory deficits of the left L5 and S1 nerve roots, motor deficit at L5 and
range of motion deficits of the left hip.
In a November 3, 2009 decision, an OWCP hearing representative affirmed the May 18,
2009 decision. Appellant appealed to the Board and, in a January 26, 2011 order remanding
case, the Board set aside the November 3, 2009 decision and remanded the matter to OWCP for
further medical development.5 The Board determined that OWCP failed to refer the matter to an
OWCP medical adviser for an opinion on whether appellant had any permanent impairment due
to the 2001 employment injury pursuant to the A.M.A., Guides.
On February 18, 2011 OWCP referred appellant to an OWCP medical adviser. In a
March 3, 2011 report, the medical adviser noted that Dr. Becan did not utilize the sixth edition of
the A.M.A., Guides. He noted that appellant had electromyogram evidence of injury to the
sciatic nerve, which would be rated at 13 percent motor impairment of the left leg and 6 percent
impairment for sensory deficit for 18 percent left leg impairment. However, the medical adviser
noted that the compression on the sciatic nerve was related to an old fracture unrelated to the
February 2001 work injury and was not accepted as work related. He further found that the
sensory and motor deficits ascribed by Dr. Becan were not consistently documented in the
medical records and therefore were unreliable.

2

Docket No. 08-1072 (issued November 25, 2008).

3

On February 28, 2001 appellant, a rural carrier, was injured when she fell while delivering mail. OWCP
accepted the claim for a left hip contusion, lumbosacral strain/sprain and progressive myositis ossificans. It
authorized a left hip replacement.
4

A.M.A., Guides (6th ed. 2008).

5

Docket No. 10-868 (issued January 26, 2011).

2

On March 11, 2011 OWCP referred appellant to Dr. Steve J. Valentino, an osteopath, for
a second opinion regarding whether she had permanent impairment due to her work-related
condition. The statement of accepted facts noted left hip contusion and lumbosacral sprain/strain
as accepted conditions. Appellant did not attend the scheduled April 5, 2011 appointment. On
April 11, 2011 OWCP advised her that under 5 U.S.C. § 8123(d) she had 14 days to explain why
she did not attend the scheduled examination. In an April 27, 2011 decision, it denied
appellant’s schedule award claim. Appellant requested an oral hearing.
In a June 16, 2011 decision, an OWCP hearing representative set aside the April 27, 2011
decision and directed appellant’s referral for a second opinion. He noted that the statement of
accepted facts did not note accepted conditions of progressive myositis ossificans and preexisting
conditions including old avulsion fracture of the left ischial tuberosity. The hearing
representative advised that the referral physician should also address whether the diagnosed
lumbar disc bulge and chronic left hip bursitis were employment related.
OWCP prepared an updated statement of accepted facts and on June 30, 2011 referred
appellant to Dr. Valentino for a second opinion. In an August 9, 2011 report, Dr. Valentino
noted findings of full range of motion of the lumbar, cervical and thoracic regions, no spasm,
trigger points or subluxation. Examination of the spinous process, facets, iliolumbar ligaments,
sacroiliac joints and ischial tuberosity region was normal. Deep tendon reflexes were intact and
motor and sensory examination were normal. Appellant had full range of motion of the hips,
knees, ankles and feet. Knee and ankle examination was normal without synovitis, effusion or
internal derangement. Dr. Valentino opined that examination of all four extremities was normal.
He diagnosed resolved aggravation of myositis and deformity of the left hip, resolved contusion
of the left hip and resolved lumbosacral strain and sprain. Dr. Valentino opined that, based on
the evaluation, records and diagnostic studies of the ischial tuberosity fracture was old and not
related to the work injury. He further opined that the work injury did not result in sciatica or
lumbar radiculitis and any sciatic compression related to the ischial tuberosity was old and
unrelated to the work injury. Dr. Valentino noted that any aggravation of myositis or deformity
of the left hip was temporary and fully resolved based on a September 11, 2001 unremarkable
magnetic resonance imaging (MRI) scan. He noted that appellant reached maximum medical
improvement and had no impairment of the lower extremity. Dr. Valentino stated that injuries of
this type would resolve in three to six months after the original injury and opined that she had
findings consistent with symptom embellishment.
OWCP referred Dr. Valentino’s report and the case record to the medical adviser who, in
a report dated August 31, 2011, opined that appellant had no impairment of the left leg. The
medical adviser opined that Dr. Valentino’s evaluation was correct and was based on a more
current examination than that of Dr. Becan. He noted that, while he previously found 16 percent
left leg impairment using the peripheral nerve rating system, the new information from
Dr. Valentino noted intact deep tendon reflexes and a normal motor and sensory examination.
The medical adviser noted that because Dr. Valentino’s examination was performed 18 months
after Dr. Becan’s it should be relied upon for rating purposes. As there was no functional loss to
the left lower extremity which would yield ratable impairment Dr. Valentino’s rating of zero
percent impairment was appropriate.

3

In a September 1, 2011 decision, OWCP denied appellant’s schedule award claim. It
based its finding on the report of Dr. Valentino and the medical adviser. On September 7, 2011
appellant requested an oral hearing.
In a decision dated December 7, 2011, an OWCP hearing representative set aside the
September 1, 2011 decision and remanded the matter for further medical development. The
hearing representative found that a conflict of medical opinion existed between Dr. Becan,
appellant’s treating physician, and Dr. Valentino regarding the degree of permanent impairment
of the left leg.
In a December 13, 2011 letter, appellant’s counsel asked to participate in selecting the
referee physician and requested documentation showing that the physician was properly selected.
OWCP provided screen shots for physician’s that were bypassed in the selection of an impartial
medical specialist. Specifically, Dr. Richard I. Zamarin was bypassed due to a conflict because
he treated appellant and Dr. Karl Rosenfeld was bypassed because of a conflict as appellant saw
his partner Dr. Zamarin.
On January 3, 2012 OWCP referred appellant to Dr. Andrew J. Gelman, an osteopath and
Board-certified orthopedic surgeon, to resolve the medical conflict. Dr. Gelman indicated in a
January 19, 2012 report that he reviewed the record and examined her. He noted a history of
appellant’s work injury and advised that she had reached maximum medical improvement.
Dr. Gelman noted findings of nontender low back along the paravertebral musculature, no pain
over the sacroiliac joints, negative Lachman’s and McMurray’s test, no distal quadriceps
tenderness, no discomfort over the pes bursa, no atrophy of the calf areas and normal left ankle.
Left ankle dorsiflexion lacked 10 degrees, light touch and pinprick sensation throughout the left
leg was intact and symmetric. The patella and achilles reflexes were present and symmetric.
February 28, 2001 pelvic x-rays revealed a well-rounded osseous fragment between the ischium
and trochanteric area with features of acute pathology. A March 30, 2001 pelvic MRI scan
showed no soft tissue signal abnormality. A March 26, 2007 MRI scan showed no disc signal
abnormalities, nerve root or spinal cord compromise but subtle mild degenerative disease.
For the hip contusion, pursuant to Table 16-4, page 512, Hip Regional Grid, Lower
Extremity Impairment, appellant was a class 0, with no problems based on the x-ray and MRI
scan studies in 2001, which did not identify any acute pathology. Dr. Gelman opined that the
ossification appreciated on February 28, 2001 was of a chronic nature. He opined that the hip
contusion yielded no permanent impairment of the left leg.
With regard to the hip myositis, Dr. Gelman noted pursuant to Table 16-4, page 512, Hip
Regional Grid, Lower Extremity Impairment, appellant was a class 1, grade C with a default
impairment of one percent. Pursuant to Table 16-7, page 517, for physical examination,
appellant was a grade modifier four for subjective complaints. For functional history,
Table 16-6, page 516, she was a grade 1, for a mild problem; and for clinical studies, Table 16-8,
page 519, she was a grade modifier one. Applying the net adjustment formula at page 521 of the
A.M.A., Guides, Dr. Gelman found a net adjustment of +2 which changed the impairment rating
to two percent for the left lower extremity. He noted that the lumbar spine was addressed in
Table 17-4, Lumbar Spine Regional Grid and appellant was a class zero for zero percent
impairment.

4

In a February 21, 2012 report, an OWCP medical adviser reviewed the record and
concurred with Dr. Gelman’s findings. He indicated that Dr. Gelman properly applied the sixth
edition of the A.M.A., Guides to find two percent left leg impairment.
On February 27, 2012 OWCP granted appellant a schedule award for two percent
impairment for the left leg.6
Appellant requested an oral hearing which was held on June 13, 2012. She submitted a
June 8, 2012 report from Dr. Becan, who opined that she had 44 percent impairment of the left
leg. Dr. Becan noted that he did not reexamine appellant but revised his prior February 17, 2009
report to reflect the sixth edition of the A.M.A., Guides. He reviewed Dr. Gelman’s report and
noted that the physician did not consider the computerized tomography scan of the pelvis dated
April 11, 2001, which revealed a bone fragment off the left ischium from an old fracture, an MRI
scan of the left lower extremity dated September 11, 2001, which revealed an old avulsion
fracture of the left ischial tuberosity or an electromyogram, which revealed left sciatic
neuropathy and denervation. Dr. Becan noted that Dr. Gelman did not indicate that he uses
Semmes-Weinstein Monofilament testing pursuant to the A.M.A., Guides. He advised that
Dr. Gelman found deficits in strength testing in ankle dorsiflexion and great toe extensor flexion
but failed to rate them.
In an August 21, 2012 decision, an OWCP hearing representative set aside the
February 27 and June 13, 2012 decisions and remanded the matter for further medical
development. She noted that Dr. Gelman did not explain whether appellant had additional
impairment related to sciatic nerve injury due to a preexisting avulsion fracture. The hearing
representative instructed OWCP to get a supplemental report from Dr. Gelman addressing any
additional impairment.
On September 10, 2012 OWCP requested Dr. Gelman to provide a supplemental report.
In a September 19, 2012 report, Dr. Gelman noted left ankle and great toe weakness, intact
sensory testing of the left lower extremity and advised that electrodiagnostic testing identified
sciatica nerve irritability. He utilized the peripheral nerve section of the A.M.A., Guides, Table
16-11 and 16-12, page 534, recognizing normal sensory assessment and severe motor deficit
found that appellant was a class 1, which equates to a default impairment of 10 percent.
Dr. Gelman applied the adjustment grid parameters in Table 16-6 and 16-8, which yielded a
grade modifier of +2 for an 11 percent impairment of the left lower extremity.
In a December 14, 2012 report, an OWCP medical adviser reviewed the medical record
and advised that OWCP recognized only extremity impairment resulting from spinal nerve root
deficit which are published in The Guides Newsletter, July/August 2009. The medical adviser
noted that Dr. Gelman and Dr. Becan both documented motor loss related to the L5 nerve root as
Dr. Becan found 3/5 weakness in the left great toe extensor halluces longus and Dr. Gelman
found 0/5 weakness in this structure and 2/5 weakness in the left ankle dorsiflexion. He noted
that Dr. Gelman did not observe sensory loss in the left lower extremity whereas Dr. Becan did.
The medical adviser indicated that Dr. Gelman used the peripheral nerve section of the A.M.A.,
6

In a June 13, 2012 decision, OWCP issued a corrected decision and noted that the February 27, 2012 decision
noted an incorrect award period. It stated that the award period was February 17 to March 29, 2009.

5

Guides, Table 16-12, page 535, sciatic nerve to provide the final rating calculations. However,
he believed that the appropriate rating method was The Guides Newsletter, July/August 2009.
He utilized Table 2, Spinal Nerve Impairment, Lower Extremity found in The Guides Newsletter.
In rating the left L5 lumbar nerve root injury, appellant had intact sensation to light touch and
pinprick testing according to Dr. Gelman’s report with a severity of zero. For normal sensory
testing she was a class 0 with a final impairment of zero percent of the left lower extremity.
With regard to motor deficits, for the left L5 injury, appellant had a class 1 moderate, severe or
very severe motor deficit for 13 percent impairment of the left lower extremity. Dr. Gelman
noted that Dr. Becan found motor deficit of 3/5. He found a grade modifier for functional
history of one, a grade modifier for clinical studies of two, for a net grade modifier adjustment
score of +1 for a grade D for 13 percent impairment of the left lower extremity for motor deficit
at L5. The medical adviser opined that appellant sustained a 13 percent impairment of the left
lower extremity for L5 motor deficit.
In a December 21, 2012 decision, OWCP granted appellant a schedule award for 13
percent additional impairment of the left leg. It noted that this was in addition to the two percent
left leg impairment previously granted. The period of the award was from March 30 to
December 17, 2009.
On January 3, 2013 appellant requested an oral hearing, which was held on
April 11, 2013. She submitted a March 18, 2013 report from Dr. Becan, who opined that she had
31 percent impairment of the left leg under the A.M.A., Guides. Dr. Becan did not reexamine
appellant but applied the sixth edition of the A.M.A., Guides and the July/August 2009 edition of
The Guides Newsletter, Table 2, to his February 17, 2009 examination findings. He found
3 percent impairment for the left arm, 8 percent impairment of the left leg for sensory deficit at
L5, 5 percent impairment for S1 nerve root, 13 percent impairment for motor strength deficit of
the left gastrocnemius and 9 percent impairment for left hip trochanteric bursitis for a combined
31 percent left leg impairment. Dr. Becan argued that this report was sufficient to create a new
conflict.
In a decision dated June 26, 2013, an OWCP hearing representative affirmed the decision
dated December 21, 2012.
LEGAL PRECEDENT
Section 8107 of FECA7 and its implementing federal regulations,8 set forth the number of
weeks of compensation payable to employees sustaining permanent impairment from loss or loss
of use, of scheduled members or functions of the body. However, FECA does not specify the
manner in which the percentage of loss shall be determined. For consistent results and to ensure
equal justice under the law for all claimants, OWCP has adopted the A.M.A., Guides as the

7

5 U.S.C. § 8107.

8

20 C.F.R. § 10.404.

6

uniform standard applicable to all claimants.9 For decisions issued beginning May 1, 2009, the
sixth edition of the A.M.A., Guides will be used.10
Although the A.M.A., Guides includes guidelines for estimating impairment due to
disorders of the spine, a schedule award is not payable under FECA for injury to the spine.11 In
1960, amendments to FECA modified the schedule award provisions to provide for an award for
permanent impairment to a member of the body covered by the schedule regardless of whether
the cause of the impairment originated in a scheduled or nonscheduled member. Therefore, as
the schedule award provisions of FECA include the extremities, a claimant may be entitled to a
schedule award for permanent impairment to an extremity even though the cause of the
impairment originated in the spine.12
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as extremity impairment. The A.M.A., Guides for decades has offered an
alternative approach to rating spinal nerve impairments.13 OWCP has adopted this approach for
rating impairment of the upper or lower extremities caused by a spinal injury, as provided in
section 3.700 of its procedures which memorializes proposed tables outlined in the
July/August 2009 issue of The Guides Newsletter.14
In addressing lower extremity impairments, due to peripheral or spinal nerve root
involvement, the sixth edition requires identifying the impairment class for the diagnosed
condition (CDX), which is then adjusted by grade modifiers based on Functional History
(GMFH) and if electrodiagnostic testing were done, Clinical Studies (GMCS).15 The net
adjustment formula is (GMFH - CDX) + (GMCS - CDX).16
ANALYSIS
Appellant’s claim was accepted by OWCP for a left hip contusion, lumbosacral
strain/sprain and progressive myositis ossificans and it authorized a left hip replacement. On
April 9, 2009 she filed a claim for a schedule award. Appellant submitted evidence from her
physician, Dr. Becan, who opined that she had work-related impairment of the left leg due to
sensory and motor deficits, as well as range of motion deficits of the left hip. However,
Dr. Valentino, an OWCP referral physician, found normal strength and no sensory deficits on
9

Id. at § 10.404(a).

10

FECA Bulletin No. 09-03 (issued March 15, 2009).

11

Pamela J. Darling, 49 ECAB 286 (1998).

12

Thomas J. Engelhart, 50 ECAB 319 (1999).

13

Rozella L. Skinner, 37 ECAB 398 (1986).

14

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4
(January 2010).
15

A.M.A., Guides 533.

16

Id. at 521.

7

examination. He related his findings and concluded that appellant had no left leg permanent
impairment that was employment related. Consequently, OWCP found that a conflict existed in
the medical evidence regarding whether she had permanent impairment of the left leg due to her
work injury and referred her to Dr. Gelman to resolve the conflict.
Dr. Gelman reviewed appellant’s history and reported examination findings. He
explained that, with regard to the hip contusion, she was class 0 under Table 16-4, page 512, Hip
Regional Grid, based on the x-ray and MRI scan studies in 2001, which did not identify any
acute pathology. Dr. Gelman opined that the ossification appreciated on February 28, 2001 was
chronic and opined that the hip contusion equated to a zero percent rating with regard to the left
lower extremity. With regard to the hip myositis, he noted pursuant to Table 16-4, page 512, Hip
Regional Grid, Lower Extremity Impairment, appellant was a class 1, a grade C with a default
impairment of one percent. Dr. Gelman found that, pursuant to Table 16-7, page 517, for
physical examination, she was a grade modifier four; for functional history, Table 16-6, page
516, she was a grade modifier one for a mild problem; and for clinical studies appellant was a
grade modifier one, pursuant to Table 16-8, page 519. Applying the net adjustment formula at
page 521 of the A.M.A., Guides, he found a net adjustment of +2 which resulted in two percent
impairment of the left lower extremity. The medical adviser concurred with Dr. Gelman’s
findings.
On September 19, 2012 Dr. Gelman provided a supplemental report and addressed
impairment of the left lower extremity related to the sciatic nerve injury due to the preexisting
avulsion fracture. He utilized the peripheral nerve section of the A.M.A., Guides, Table 16-12,
page 535, sciatic nerve, to find 11 percent additional impairment. OWCP’s medical adviser
reviewed Dr. Gelman’s findings and advised that it was more appropriate to use the methodology
set forth in the July/August 2009 issue of The Guides Newsletter.17 As noted, OWCP has
adopted The Guides Newsletter for rating impairment of the upper or lower extremities caused by
a spinal injury. Thus, the Board finds that OWCP’s medical adviser properly applied the
findings noted by Dr. Gelman to procedures in The Guides Newsletter to determine
impairment.18 The medical adviser noted that he documented motor loss related to the L5 nerve
root but did not observe sensory loss in the left lower extremity. The medical adviser referenced
The Guides Newsletter, July/August 2009 and utilized Table 2, Spinal Nerve Impairment, Lower
Extremity. With regard to motor deficits for the left L5 injury, appellant had a class 1 severe
motor deficit for 13 percent impairment of the left lower extremity. Dr. Gelman noted a grade
modifier for functional history of one, a grade modifier for clinical studies of two, for a net grade
modifier adjustment score of +1 for a grade D, which also yielded 13 percent impairment of the
left leg for L5 motor deficit. The Board finds that the opinion of Dr. Gelman resolves conflict in
the medical evidence and that application of his findings to A.M.A., Guides and The Guides
Newsletter resulted in a total left leg impairment of 15 percent impairment for which she
received a schedule award.

17

See supra note 14.

18

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards, Chapter 2.808.6(g)
(February 2013) (contemplates that the medical adviser review the report of the impartial specialist in a schedule
award case).

8

Where there exists a conflict of medical opinion and the case is referred to an impartial
specialist for the purpose of resolving the conflict, the opinion of such specialist, if sufficiently
well rationalized and based upon a proper factual background, is entitled to special weight.19
The Board finds that, under the circumstances of this case, the opinion of Dr. Gelman is
sufficiently well rationalized and based upon a proper factual background such that it is entitled
to special weight and establishes that appellant sustained 15 percent impairment of the left lower
extremity causally related to the February 28, 2001 work injury.
Counsel argued that Dr. Becan’s March 18, 2013 impairment rating was sufficient to
establish appellant’s impairment or to create a new medical conflict. While Dr. Becan’s
March 18, 2013 report used the July/August 2009 issue of The Guides Newsletter and the sixth
edition of the A.M.A., Guides, he based his rating on the findings from February 17, 2009, over
four years earlier. As this report is not based on current findings, it is of diminished probative
value and insufficient to create a conflict in medical evidence.20 Counsel also asserted that
Dr. Gelman was not selected properly from the Physicians Directory System as OWCP did not
provide screen shot proof of a referee physician’s selection. The Board notes that this argument
is without merit. OWCP provided screen shots from the Integrated Federal Employees’ System,
which bypass physicians and specifically, noted that Dr. Zamarin was bypassed due to conflict as
appellant was his patient and Dr. Rosenfeld was bypassed due to a conflict of interest as she was
treated by his associate Dr. Zamarin. It properly documented why each physician was bypassed
in screen shots and there no evidence that Dr. Gelman was not properly selected.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has no more than 15 percent impairment of the left lower
extremity for which she received a schedule award.

19

Aubrey Belnavis, 37 ECAB 206 (1985). See 5 U.S.C. § 8123(a).

20

See J.K., Docket No. 11-1765 (issued April 12, 2012) (where the Board found that a physician’s 2011 report
was of diminished probative value where its impairment rating was based on 2006 examination findings).

9

ORDER
IT IS HEREBY ORDERED THAT the June 26, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 6, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

